Motion for resettlement granted and the order of this court filed May 2, 1956 and dated April 24, 1956 is resettled to read as follows: Orders and judgment unanimously modified so as to reserve to the defendant the right to bring an independent action which may include all of the matters asserted by way of counterclaim as set forth in the defendant’s affidavit read in support of motion for leave to renew argument of motion for summary judgment verified April 22, 1955, and as so modified the orders and judgment are affirmed. Concur—Peek, P. J., Breitel, Botein, Frank and Bergan, JJ. [See ante, p. 946.]